        Case 1:20-cv-00070-SPW Document 11 Filed 06/10/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

 BO KOMBOL, individually and on
 behalf of others similarly situated,              CV 20-70-BLG-SPW

                      Plaintiff,
                                                    ORDER
 vs.

 ALLSTATE INSURANCE
 COMPANY and DOES 1-100,

                      Defendants.

       Defendant Allstate Insurance Company moves for the admission of Mark L.

Hanover to practice before the Court in the above captioned matter with Peter F.

Habein of Billings, Montana, designated as local counsel. The motion complies

with Local Rule 83.1(d), and plaintiff does not object.

       IT IS SO ORDERED that Defendant Allstate Insurance Company’s motion

to admit Mark L. Hanover to appear pro hac vice (Doc. 9) is GRANTED and he is

authorized to appear as counsel with Peter F. Habein pursuant to L.R. 83.1(d) in

the above captioned matter.

       DATED this 10th day of June, 2020.



                                              SUSAN P. WATTERS
                                              United States District Judge


                                          1
